In an action to recover damages, inter alia, for injury to property, the defendants appeal from so much of an order of the Supreme Court, Kings County (Greenstein, J.), dated August 20, 1993, as denied, in part, their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the defendants’ motion for summary judgment is granted in its entirety, and the complaint is dismissed.
The Supreme Court erred in concluding that there are questions of fact with respect to whether the defendants’ demolition of three buildings that had been severely damaged by a fire was due to an immediate emergency (see, Starik v City of New York, 68 AD2d 936; see also, Administrative Code of City of NY § 26-235). In support of their motion for summary judgment, the defendants submitted evidence establishing, prima facie, their entitlement to judgment as a matter of law, i.e., they submitted evidence demonstrating that the buildings created an emergency condition threatening the safety of the public and that they had properly concluded that *540demolition of the buildings was required (see, Zuckerman v City of New York, 49 NY2d 557; Schumer v Burtan, 208 AD2d 823; General Elec. Capital Corp. v Broadway Crescent Assocs., 200 AD2d 607; Starik v City of New York, supra). The papers submitted by the plaintiff in opposition to the defendants’ motion fail to raise material issues of fact with respect to the propriety of the defendants’ actions (see, General Elec. Capital Corp. v Broadway Crescent Assocs., supra). Balletta, J. P., O’Brien, Thompson and Altman, JJ., concur.